DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “drive system” in claim 40 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 40 recites the limitation “wherein the drive system includes a drive shaft coupled to the scalpet assembly and configured to drive that at least one scalpet” in the claim and “a vacuum component configured to evacuate the tissue from the target site” in line 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 40 recites the limitation “the drive system” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 14, 17-19, 21-22, 24, 26, 39, 45, 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pak et al (US 20040193203).
Regarding claim 1, Pak et al (hereafter Pak) discloses a system comprising: a carrier (121); a scalpet assembly (104) configured to couple to the carrier, and comprising a scalpet array, wherein the scalpet array includes at least one scalpet (104, figure 8) configured for at least one of fractional resection and fractional lipectomy of tissue at a target site of a subject (since the device has a needle and a vacuum component, the device would be configured for fractional resection of tissue. Functional limitations are not given full patentable weight. As long as the prior art meets the structural limitations, such as a carrier and a scalpet, and is capable of performing the recited functions, the prior art meets the limitations), wherein the carrier (121) is configured to control application of a rotational force to the at least one scalpet (an user can manually rotate the scalpet 104 via rotation of the carrier 121 to apply the force to a fractional resection target site) and a vacuum component (120) configured to evacuate the tissue from the target site (paragraph 0045), wherein the vacuum component includes a vacuum manifold (120) configured to removably (figures 8 to figure 10) couple to a distal end of the carrier (figures 8, 9, paragraph 0045) and a vacuum source (figure 8). 

Regarding claim 3, Pak discloses all of the limitations set forth in claim 1, wherein the at least one scalpet (104) includes a lumen (figures 8-11) extending at least partially from a distal end towards a proximal end of the at least one scalpet.
Regarding claim 4, Pak discloses all of the limitations set forth in claim 3, wherein the vacuum manifold includes a vacuum port (at arrow directing to vacuum source, figures 8 and 9) configured to couple to the vacuum source.
Regarding claim 5, Pak discloses all of the limitations set forth in claim 4, wherein the vacuum manifold (120) is configured to couple to the lumen (via aperture 105, paragraph 0044) and configured to direct the vacuum force to the target site intraluminally via the lumen (paragraph 0044).
Regarding claim 6, Pak discloses all of the limitations set forth in claim 4, wherein the vacuum manifold is configured to direct the vacuum force to the target site extraluminally (vacuum shown in figure 8 would also be directed through sheath 103, and thus configured to direct the vacuum force to the target site extraluminally. Furthermore, the vacuum can be 
Regarding claim 7, Pak discloses all of the limitations set forth in claim 4, wherein a distal end (103) of the vacuum manifold is configured as a depth guide to control a depth of penetration of the scalpet array into the tissue (sheath prevents needle from protruding from the manifold and thus controls the penetration of the scalpet array into the tissue by preventing penetration).
Regarding claim 8, Pak discloses all of the limitations set forth in claim 4, wherein a distal end (103) of the vacuum manifold is configured for use with a depth guide (markers or a guide can further be placed on the distal end of the manifold. It is noted that the depth guide is not positively recited, and as long as the manifold is capable of being coupled to an arbitrary depth guide, the prior art meets the limitations). 
Regarding claim 9, Pak discloses all of the limitations set forth in claim 4, wherein the vacuum manifold comprises an overlay encasement (figures 8, 9, paragraph 0048).
Regarding claim 10, Pak discloses all of the limitations set forth in claim 4, wherein the vacuum manifold is removeably coupled to the distal end of the carrier (paragraph 0048).
Regarding claim 11, Pak discloses all of the limitations set forth in claim 4, wherein the vacuum component is configured for manual control of delivery of the vacuum force to the target site (the limitation “manual control of delivery of the vacuum force” is sufficiently broad to encompass the user manually removing or attaching portion 120 to the carrier for delivery of the vacuum force to the target site).

Regarding claim 17, Pak discloses all of the limitations set forth in claim 3, wherein the at least one scalpet comprises a cylindrical scalpet, wherein a distal region proximate to the distal end is configured to incise and receive tissue (needle 104, paragraph 0047, 16, 18, 19, 20 gauge needle).
Regarding claim 18, Pak discloses all of the limitations set forth in claim 17, wherein the distal region includes a cutting surface (needle 104 beveled edge, penetrates scalp 112, 16, 18, 19, 20 gauge needle).
Regarding claim 19, Pak discloses all of the limitations set forth in claim 18, wherein the cutting surface (bevel of needle 104) includes at least one of a sharpened point (figures 10, 11).
Regarding claim 21, Pak discloses all of the limitations set forth in claim 17, wherein the lumen and the proximal end is configured to pass tissue from the target site (figures 8, 9, paragraph 0045).
Regarding claim 22, Pak discloses all of the limitations set forth in claim 17, wherein the at least one scalpet includes at least one aperture (105) positioned axially in the scalpet adjacent the lumen.

Regarding claim 26, Pak discloses all of the limitations set forth in claim 22, wherein the at least one aperture (105) is configured to divert received tissue radially inward toward the lumen via the vacuum source (paragraph 0044, 0045, figures 8 and 9)
Regarding claim 39, Pak discloses all of the limitations set forth in claim 3, wherein the carrier (121) is configured to be hand-held (figures 8, 9, paragraph 0025). 
Regarding claim 45, Pak discloses all of the limitations set forth in claim 3, comprising a depth guide (103) to control a depth of penetration of the scalpet array into the tissue (sheath prevents needle from protruding from the manifold and thus controls the penetration of the scalpet array into the tissue by preventing penetration).
Regarding claim 48, Pak discloses all of the limitations set forth in claim 3, wherein the vacuum force is configured to control a position of the scalpet array relative to the target site (vacuum force applied to sheath 103 can attach to a target site and thus is configured to control a position of the scalpet array. This limitation is a functional limitation, and thus as long as the prior art is capable of performing the recited functions, the prior art meets the limitations).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pak et al (US 20040193203) as applied to claim 4 above.
Regarding claim 12, Pak discloses all of the limitations set forth in claim 4, and further discloses an alternate embodiment, wherein the vacuum force delivered to the target site is automated by a controller (paragraph 0031, 0039) to activate the pump to create requisite vacuum for the chambers of the manifold. Therefore, it would have been obvious to one with . 
Claim 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over Pak et al (US 20040193203) as applied to claim 4 above in view of Keeth (US 4362157). 
Regarding claim 27, Pak discloses all of the limitations set forth in claim 3, but does not specifically disclose a fractional marking system. However, Keeth teaches a template for locating injection sites, wherein it was known in the art at the time of the invention to include a marking system for locating and identifying a set of sites on the skin for hypodermic injection (abstract). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include a fractional marking system in the device of Pak to further locate and identify the desired injection locations for the tissue, wherein the marking system would subsequently also be configured to indicate fractional resection density of a fractional field. 
Regarding claim 28, Pak in view of Keeth teaches all of the limitations set forth in claim 27, wherein Keeth further teaches the fractional marking system comprises a stencil including a grid pattern of markers (orifices, marked with a dye, abstract, figure 1).
Regarding claim 29, Pak in view of Keeth teaches all of the limitations set forth in claim 28, wherein Keeth further teaches the stencil (12) includes an ink stencil (marked with dye, abstract).

Regarding claim 31, Pak in view of Keeth teaches all of the limitations set forth in claim 28, wherein Keeth further teaches the markers include at least one of circular markers (14) configured to mark the target site.
Regarding claim 32, Pak in view of Keeth teaches all of the limitations set forth in claim 28, wherein Keeth further teaches it was known in the art at the time of the invention to include a notch (20) to mark at least one corner of the target site (C:3, L:51). Therefore, it further would have been obvious to one with ordinary skill in the art at the time of the invention to include a notch to mark a corner of the target site of the system of Pak to align the template with a shot range.
Regarding claim 33, Pak in view of Keeth teaches all of the limitations set forth in claim 27, wherein Keeth further teaches the fractional marking system comprises a membrane (12) including perforations (orifices).
Regarding claim 34, Pak in view of Keeth teaches all of the limitations set forth in claim 33, wherein Keeth further teaches the membrane is configured as a depth guide to control a depth of penetration of the scalpet array into the tissue (the membrane has a thickness of 0.005-0.008 inches, and thus would function to prevent the needle 104 of Pak from being fully inserted into the scalp. This limitation is a functional limitation and thus since the membrane is capable of guiding a depth of the device, the prior art meets the limitations).

Regarding claim 36, Pak in view of Keeth teaches all of the limitations set forth in claim 33, wherein Keeth further teaches the membrane is configured to adhere to the target site (the membrane can be pushed up against a target site, figures 3, 4, and thus is configured to adhere to the target site. The limitation adhere to the target site is a functional limitation. Therefore, as long as the prior art is capable of being adhered to the target site the prior art meets the limitations). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pak et al (US 20040193203) as applied to claim 22 above, and further in view of Tezel (US 4122855). 
Regarding claim 23, Pak discloses all of the limitations set forth in claim 22, but does not specifically disclose the at least one scalpet includes a plurality of apertures. However, Tezel teaches a linear punch for the scalp, wherein it was known in the art at the time of the invention to have a plurality of apertures (32) in a scalpet portion of the device adjacent the lumen of the scalpet to permit drainage of blood about bored out tissue to reduce contamination, wherein it was also well known to utilize various numbers of relief holes (C:2, L:48-50). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the scalpet of the device of Pak include a plurality of apertures positioned axially in the scalpet adjacent the lumen, as taught as a known in the art at the time of the invention by Tezel, to permit drainage of blood about bored out tissue to reduce contamination. 
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches all of the limitations set forth in claim 22 (see above), wherein the at least one aperture is configured to allow tissue to pass, but does not specifically disclose that the at least one aperture includes at least one cutting surface since the tissue in Pak and Tezel have already been cut by a distal aperture and the axial apertures are utilized for drainage and there is no teaching, motivation, or suggestion to produce the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANH T DANG/Primary Examiner, Art Unit 3771